                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             No. 3:21-cv-00079-RJC-DCK

 LAUREN SMITH,

         Plaintiff,

         v.

 THE UNIVERSITY OF NORTH
 CAROLINA CHARLOTTE, ROBERT                                NOTICE OF SETTLEMENT
 McEACHNIE, in his individual and
 official Capacities, and the UNIVERSITY
 OF NORTH CAROLINA SYSTEM,
 through its Governing body, the BOARD
 OF GOVERNORS OF THE
 UNIVERSITY OF NORTH CAROLINA,

         Defendants.



       Plaintiff, through counsel, gives Notice of Settlement in this matter. The parties will be

executing settlement documents shortly and upon execution, Plaintiff will file a stipulation of

dismissal.

       Wherefore, Plaintiff requests 30 days to complete the documentation and to file the

stipulation of dismissal.

       This the 19th day of May, 2021.




       Case 3:21-cv-00079-RJC-DCK Document 18 Filed 05/19/21 Page 1 of 2
                                    /s/ Jenny L. Sharpe
                                    Jenny L. Sharpe, Esq.
                                    Counsel for Plaintiff
                                    N.C. State Bar No. 13698

                                    J SHARPE, PLLC
                                    15720 Brixham Hill Avenue
                                    Suite 300
                                    Charlotte, North Carolina 28277
                                    Telephone: (704) 944-3272
                                    Facsimile: (704) 944-3201
                                    Email:sharpeattorney@gmail.com

                                    /s/ Julie H. Fosbinder
                                    Julie H. Fosbinder, Esq.
                                    Attorney for Plaintiff
                                    N.C. State Bar No. 19400

                                    FOSBINDER LAW OFFICE
                                    840 Seneca Place
                                    Charlotte, North Carolina 28210
                                    Telephone: (704) 333-1428
                                     (704) 560-8600
                                    Email: Jhanfos2@gmail.com




                                2




Case 3:21-cv-00079-RJC-DCK Document 18 Filed 05/19/21 Page 2 of 2
